Name: Commission Regulation (EEC) No 2988/84 of 25 October 1984 amending for the second time Regulation (EEC) No 1371/84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production
 Date Published: nan

 No L 282/44 Official Journal of the European Communities 26. 10. 84 COMMISSION REGULATION (EEC) No 2988/84 of 25 October 1984 amending for die second time Regulation (EEC) No 1371/84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regula ­ tion (EEC) No 804/68 in the milk and milk products sector 1 . The German version of the third indent of Article 3 is replaced by the following :  Gesamt- oder Teilverlust des Milchviehbes ­ tandes durch Diebstahl oder durch Schadens ­ fÃ ¤lle mit erheblicher BeeintrÃ ¤chtigung der Milcherzeugung des Betriebes.' 2. The German version of the introductory phrase to Article 5 is replaced by the following : FÃ ¼r die Anwendung von Artikel 7 Absatz 1 und unbeschadet des Artikels 7 Absatz 3 der Verord ­ nung (EWG) Nr. 857/84 werden die Referenz ­ mengen der Erzeuger und der KÃ ¤ufer im Rahmen der Formeln A und B und der unmittelbar an den Verbraucher verkaufenden Erzeuger unter folgenden Bedingungen Ã ¼bertragen THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1557/84 (*), and in particular Article 5c (7) thereof, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the appli ­ cation of the levy referred to in Article 5c of Regula ­ tion (EEC) No 804/68 in the milk and milk products sector (3), as amended by Regulation (EEC) No 1557/84, Whereas Commission Regulation (EEC) No 1371 /84 (4), as amended by Regulation (EEC) No 1955/84 laid down detailed rules for the application of the additional levy ; whereas verification of the text has revealed the existence of certain errors in various versions of the Regulation ; whereas the errors in ques ­ tion must therefore be corrected ; Whereas Article 15 ( 1 ) of Regulation (EEC) No 1371 /84 lays down the period within which the levy must be collected in certain regions of the Commu ­ nity ; whereas the derogation provided for should be extended to producers whose reference quantity does not exceed 20 000 kilograms ; whereas it should also be stipulated that the extension of the derogation to milk purchasers, 60 % of whose milk is collected in mountain areas, shall apply solely in cases where formula B is applied since in cases where formula A is applied this derogation concerns all producers in mountain areas ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1371 /84 is hereby amended as follows : 3. The English version of the second subparagraph of Article 9 (2) is replaced by the following : 'Where formula B is applied the abovementioned increase is made for any positive difference above 0,6 g.' 4. Article 15 (1 ) (a) is replaced by the following : '(a)  all Member States, as regards the mountain areas defined under Article 3 (3) of Direc ­ tive 75/268/EEC and, where formula A is applied, producers whose reference quantity does not exceed 20 000 kilograms,  Greece, as regards its entire territory, and  Italy as regards the areas listed in the Annex to Decision 77/71 1 /EEC, shall be authorized, for the first two 12-month periods, to have the statement referred to in Article 12 ( 1 ) drawn up and to collect the levy within 45 days of the end of each 12-month period concerned. In cases where formula B is applied, such authorization shall apply to any milk purchaser at least 60 % of whose milk is collected in the areas referred to in the foregoing subpara ­ graph Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 148, 28. 6. 1968, p. 13. 0 OJ No L 150, 6. 6. 1984, p. 6. 0 OJ No L 90, 1 . 4. 1984, p. 13. (4) OJ No L 132, 18 . 5. 1984, p. 11 . O OJ No L 182, 10 . 7. 1984, p. 10. 26. 10. 84 Official Journal of the European Communities No - L 282/45 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1984. For the Commission Poul DALSAGER Member of the Commission